HOOD, Associate Judge
(concurring).
I concur in the result but for different reasons than those stated by the majority. It seems clear from the record that the parties agreed to jointly purchase the property and both contributed money towards its purchase, but when time for settlement arrived for reasons satisfactory to the parties it was agreed that title should be taken in the name of appellee alone. It appears to me, and the parties themselves seem to agree, that although legal title was in appellee alone, appellant had an equitable interest in the property. When this action for possession was brought by appellee, appellant defended on the basis of his equitable interest. To overcome this defense appellee asserted that, by a written instrument, appellant had released to her any and all claims he had against her, including any *233right, title or interest in the property. Appellant denied executing such a release. If this were all, I think an issue of title was properly presented; because a determination of whether appellant had or had not executed the release, and, if he had executed it, what effect it had on his equitable interest in the property, would necessarily involve trying an issue as to interest in real estate
However, after appellant’s denial that he had executed the release, when further questioned concerning its execution, he refused to answer. By so refusing he prevented the court from making full inquiry necessary to determine whether there was a genuine issue of title or a mere unfounded assertion of such issue. Under these circumstances I think the trial court was justified in declining to certify the case.